

113 S1643 IS: Veterans' Advisory Committee on Education Improvement Act of 2013
U.S. Senate
2013-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1643IN THE SENATE OF THE UNITED STATESNovember 4, 2013Mr. Cardin (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a two-year extension of the Veterans' Advisory Committee on Education.1.Short titleThis Act may be cited as the
		  Veterans' Advisory Committee on Education Improvement Act of 2013.2.Two-Year extension of Veterans' Advisory Committee on EducationSection 3692 of title 38, United States Code, is amended—(1)in subsection (a)—(A)by inserting 31, after 30,; and(B)by striking and the Persian Gulf War and inserting the Persian Gulf War, and the post-9/11 operations in Iraq and Afghanistan;(2)in subsection (b), by inserting 31, after 30,; and(3)in subsection (c), by striking December 31, 2013 and inserting December 31, 2015.